UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2437


JOAN G. BARTLETT,
                                              Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,
                                              Defendant - Appellee.
-------------------------

BERLESTINE B. SPARKS,

                                       Amicus Supporting Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-222-1)


Submitted:   October 26, 2005           Decided:     November 15, 2005


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel J. O’Connell, PETERSON NOLL & GOODMAN, P.L.C., Vienna,
Virginia; Gary R. Sheehan, GARY R. SHEEHAN, LTD., Fairfax,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Dennis C. Barghaan, Jr., Assistant United States Attorney,
Alexandria, Virginia, for Appellee; Stephen A. Horvath, TRICHILO,
BANCROFT, MCGAVIN, HORVATH & JUDKINS, P.C., Fairfax, Virginia, for
Amicus Supporting Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joan G. Bartlett appeals the district court’s order

dismissing her action filed under the Federal Tort Claims Act, 28

U.S.C. §§ 2671-2680 (2000), for failure to state a claim.                The

district court properly concluded that Bartlett failed to show that

the driver of the vehicle that struck her was acting within the

scope of her employment at the time of the accident.          See Smith v.

Landmark    Communications,   Inc.,   431   S.E.2d      306   (Va.    1993).

Accordingly, we affirm for the reasons stated by the district

court.     See Bartlett v. United States, No. CA-04-222-1 (E.D. Va.

filed Sept. 13, 2004 & entered Sept. 15, 2004).          We dispense with

oral   argument   because   the   facts   and   legal    contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                  - 2 -